UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6968



JAMES GOSSARD,

                                               Plaintiff - Appellant,

          versus


MICHELLE JONES, Deputy Clerk Supervisor,
Criminal Division, Prince William County
Circuit Court,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-812-3)


Submitted:   August 29, 2002              Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Gossard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Gossard, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint under

28 U.S.C. § 1915A (2000).      We have reviewed the record and the

district   court’s   opinion   accepting   the   magistrate    judge’s

recommendation and find that this appeal is frivolous. Accordingly,

we dismiss the appeal on the reasoning of the district court.      See

Gossard v. Jones, No. CA-01-812-3 (E.D. Va. June 13, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




                                  2